UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December8, 2010 Global Smoothie Supply, Inc. (Exact name of registrant as specified in its charter) Texas 333-164868 20-2784-176 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4428 University Blvd. Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214)769-0836 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 (b) Departure of Director and Officer. John W. Gohsman resigned as Director, President and Chief Operating Officerof Global Smoothie Supply, Inc., effective as of close of business on December 8, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL SMOOTHIE SUPPLY,INC. (Registrant) By: /s/ David C. Tiller Name: David C. Tiller Title: Chief Executive Officer Date: December 8, 2010 3
